Case 1:16-cr-00614-AMD Document 239 Filed 03/25/19 Page 1 of 5 PageID #: 4807




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           X


UNITED STATES OF AMERICA


       - against -                                        Docket No. 16-CR-614(AMD)
                                                          SPECIAL FORFEITURE
DAN ZHONG,                                                VERDICT SHEET


                      Defendant.
                                            X


           SPECIAL VERDICT SHEET FOR FORFEITURE ALLEGATIONS


              1.      Did the government prove, by a preponderance ofthe evidence, that the

following properties were involved in, used, or intended to be used to commit or to facilitate

the commission ofthe below offenses for which the jury has convicted Dan Zhong?

              a.     The real property and premises located at 54 Glendale Avenue,
                     Livingston, New Jersey 07039;

                     Count One: Forced Labor Conspiracy

                     YES                                  NO


                     Count Two: Forced Labor


                     YES                                  NO


                     Count Three: Concealing Passports and Immigration Documents
                     in Connection With Forced Labor


                     YES                                  NO


                     Count Four: Conspiracy To Commit Alien Smuggling

                     YES                                  NO


                     Count Five: Conspiracy To Commit Visa Fraud

                     YES                                  NO

                                                                                              COURT'S.
                                                                                      Z EXHIBIT NO.,
                                                                                         identification/evidence
                                                                                        DKr.#_
                                                                                      iS DATE;—
Case 1:16-cr-00614-AMD Document 239 Filed 03/25/19 Page 2 of 5 PageID #: 4808




           b.    The real property and premises located at 210 Pavonia Avenue,
                 Jersey City, New Jersey 07302;

                 Count One: Forced Labor Conspiracy

                 YES                                NO


                 Count Two: Forced Labor


                 YES                                NO


                 Count Three: Concealing Passports and Immigration Documents in
                 Connection With Forced Labor


                 YES         1/                    NO

                 Count Four: Conspiracy To Commit Alien Smuggling

                 YES                               NO


                 Count Five: Conspiracy To Commit Visa Fraud


                 YES                               NO




           c.    The real property and premises located at 304 Fifth Avenue,
                 New York, New York 10001;

                 Count One: Forced Labor Conspiracy

                 YES                               no


                 Count Two: Forced Labor


                 YES                               NO


                 Count Three: Concealing Passports and Immigration Documents in
                 Connection With Forced Labor


                 YES          1/                   NO
Case 1:16-cr-00614-AMD Document 239 Filed 03/25/19 Page 3 of 5 PageID #: 4809




                 Count Four: Conspiracy To Commit Alien Smuggling

                 YES                               NO


                 Count Five: Conspiracy To Commit Visa Fraud

                 YES                               NO



           d.    The real property and premises located at 5707 Parsons Boulevard,
                 Fresh Meadows, New York 11365;

                 Count One: Forced Labor Conspiracy

                 YES                               NO


                 Count Two: Forced Labor


                 YES        ^                      NO


                 Count Three: Concealing Passports and Immigration Documents in
                 Connection With Forced Labor


                 YES          1/                   NO


                 Count Four: Conspiracy To Commit Alien Smuggling

                 YES                               NO


                 Count Five: Conspir^y To Commit Visa Fraud

                 YES                               NO




           e.    The real property and premises located at 147-37 Beech Avenue,
                 Apartment 2C, Flushing, New York 11355; and

                 Count One: Forced Labor Conspiracy

                 YES                               NO
Case 1:16-cr-00614-AMD Document 239 Filed 03/25/19 Page 4 of 5 PageID #: 4810




                Count Two: Forced Labor


                YES                                NO

                Count Three: Concealing Passports and Immigration Documents in
                Connection With Forced Labor

                YES                                NO

                Count Four: Conspiracy To Commit Alien Smuggling

                YES


                Count Five: Conspiracy To Commit Visa Fraud

                YES                                NO



          f.    The real property and premises located at 4 Valentine Farm Court,
                Old Brookville, New York 11545.

                Count One: Forced Labor Conspiracy


                YES                               no


                Count Two: Forced Labor


                YES                               NO


                Count Three: Concealing Passports and Immigration Documents in
                Connection With Forced Labor


                YES                               NO


                Count Four: Conspiracy To Commit Alien Smuggling

                YES                               NO

                Count Five: Conspiracy To Commit Visa Fraud

                YES                               NO
Case 1:16-cr-00614-AMD Document 239 Filed 03/25/19 Page 5 of 5 PageID #: 4811




Please have your foreperson sign and date this form, and return it to the courtroom.

Dated: Brooklyn,_New York
                         .2019



                                                                 FOREPERSON
